Opinion filed December 9, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                      No. 11-10-00167-CV
                                          __________

                                 DALE MURPHY, Appellant

                                               V.

                                   D.A. MURPHY, Appellee


                           On Appeal from the 50th District Court

                                       Knox County, Texas

                                   Trial Court Cause No. 9289


                            MEMORANDUM OPINION
       The parties have filed in this court a joint motion to set aside and remand. The parties
state that they have reached a settlement and request that the trial court’s judgment be set aside
without regard to the merits and that the cause be remanded to the trial court. The motion is
granted, and the cause is remanded.


                                                    PER CURIAM
December 9, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.